            Case 1:20-cv-01360-DAD-JLT Document 23 Filed 01/06/21 Page 1 of 4


 1    AKIN GUMP STRAUSS HAUER & FELD LLP
      MICHAEL J. STORTZ (SBN 139386)
 2    580 California Street, Suite 1500
      San Francisco, CA 94104-1036
 3    Email:          mstortz@akingump.com
      Telephone:      415.765.9500
 4    Facsimile:      415.765.9501
 5    AKIN GUMP STRAUSS HAUER & FELD LLP
      SHELLY A. KIM (SBN 322231)
 6    1999 Avenue of the Stars, Suite 600
      Los Angeles, CA 990067-6022
 7    Email:         shelly.kim@akingump.com
      Telephone:     310.229.1000
 8    Facsimile:     310.229.1001
 9
     Attorneys for Defendant
10   WALMART INC.
11   KENNETH H. YOON (State Bar No. 198443)
     kyoon@yoonlaw.com
12   STEPHANIE E. YASUDA (State Bar No. 265480)
     syasuda@yoonlaw.com
13   BRIAN G. LEE (State Bar No. 300990)
     blee@yoonlaw.com
14   YOON LAW, APC
     One Wilshire Boulevard, Suite 2200
15   Los Angeles, California 90017
     Telephone: (213) 612-0988
16   Facsimile: (213) 947-1211
17   Attorneys for Plaintiff Kevin Johnson
18
                                        UNITED STATES DISTRICT COURT
19
                                   EASTERN DISTRICT OF CALIFORNIA
20
                                               FRESNO DIVISION
21

22   KEVIN JOHNSON, individually and on              Case No. 1:20-cv-01360-DAD-JLT
     behalf of all others similarly situated
23                                                   Honorable Dale A. Drozd
                           Plaintiff,
24                                                   STIPULATION TO STAY DISCOVERY
            v.                                       PENDING RESOLUTION OF MOTION TO
25                                                   COMPEL ARBITRATION
     WALMART INC.,
26
                           Defendant.
27

28

     STIPULATION TO STAY DISCOVERY PENDING RESOLUTION OF
     MOTION TO COMPEL ARBITRATION                                          Case No. 1:20-cv-01360-DAD-JLT
            Case 1:20-cv-01360-DAD-JLT Document 23 Filed 01/06/21 Page 2 of 4



 1   TO THE HONORABLE COURT:

 2          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Kevin Johnson

 3   (“Plaintiff”) and Defendant Walmart Inc. (“Defendant”), by and through their respective attorneys of

 4   record, as follows:

 5          WHEREAS, Plaintiff commenced the instant action on September 23, 2020;

 6          WHEREAS, on December 14, 2020, Plaintiff filed his Second Amended Complaint (ECF No.

 7   19), which included new factual allegations regarding Plaintiff’s alleged purchase of tires and tire

 8   services from Defendant, which are at issue in this matter;

 9          WHEREAS, on December 28, 2020, Defendant filed a Motion to Compel Arbitration and to

10   Dismiss or Stay (ECF No. 20), which seeks to compel Plaintiff to arbitrate his claims on an individual

11   basis, and if such motion is granted, also moves the Court to dismiss this action or stay the proceedings

12   while arbitration is ongoing;

13          WHEREAS, Defendant’s Motion to Compel Arbitration and to Dismiss or Stay has been

14   noticed for hearing on February 2, 2021;

15          WHEREAS, the United States District Court for the Eastern District of California is in the

16   midst of a judicial emergency that has severely constrained available judicial resources;

17          WHEREAS, on September 25, 2020, this Court issued a Standing Order in Light of Ongoing

18   Judicial Emergency in the Eastern District of California (ECF No. 4-3), recognizing that in light of the

19   judicial emergency, “the shortfall in judicial resources will seriously hinder the administration of

20   justice throughout this district, but the impact will be particularly acute in Fresno” where this matter is

21   pending;

22          WHEREAS, on December 7, 2020, “[i]n light of the current posture” of the case, the Court

23   continued the Initial Scheduling Conference in this matter until February 16, 2021 (ECF No. 18), and

24   no case management deadlines or trial dates have been set;

25          WHEREAS, the Parties anticipate that discovery in this matter may be substantial and would

26   require attention from the Court while Defendant’s Motion to Compel Arbitration and to Dismiss or

27   Stay is pending;

28                                                     2
     STIPULATION TO STAY DISCOVERY PENDING RESOLUTION OF
     MOTION TO COMPEL ARBITRATION                                                Case No.: 1:20-cv-01360-DAD-JLT
            Case 1:20-cv-01360-DAD-JLT Document 23 Filed 01/06/21 Page 3 of 4



 1          WHEREAS, Plaintiff and Defendant agree that the ongoing judicial emergency warrants a stay

 2   of discovery and other case proceedings pending resolution of Defendant’s Motion to Compel

 3   Arbitration and to Dismiss or Stay;

 4          NOW THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiff and Defendant,

 5   subject to the Court’s approval, that all discovery shall be stayed in this matter pending final resolution

 6   of Defendant’s Motion to Compel Arbitration and to Dismiss or Stay. In addition, all case proceedings

 7   including the Initial Scheduling Conference currently scheduled for February 16, 2021, shall be

 8   continued until no earlier than fifteen (15) calendar days after final resolution of Defendant’s Motion to

 9   Compel Arbitration and to Dismiss or Stay.

10          SO STIPULATED.

11

12    Dated: January 6, 2021                        YOON LAW, APC
13

14                                                  By /s/ Brian G. Lee (as authorized on Jan. 5, 2021)
                                                                         Brian G. Lee
15
                                                    Attorneys for Plaintiff Kevin Johnson
16
      Dated: January 6, 2021                        AKIN GUMP STRAUSS HAUER & FELD LLP
17

18
                                                    By /s/ Michael J. Stortz
19                                                                      Michael J. Stortz
20                                                  Attorneys for WALMART INC.
21

22

23

24

25
26

27

28                                                     3
     STIPULATION TO STAY DISCOVERY PENDING RESOLUTION OF
     MOTION TO COMPEL ARBITRATION                                               Case No.: 1:20-cv-01360-DAD-JLT
             Case 1:20-cv-01360-DAD-JLT Document 23 Filed 01/06/21 Page 4 of 4



 1                                                  [PROPOSED] ORDER

 2           Based upon the stipulation of the parties, the Court ORDERS:

 3           1.       No discovery may occur until the Court1 conducts the scheduling conference and issues

 4   a scheduling order.

 5
     IT IS SO ORDERED.
 6

 7       Dated:      January 6, 2021                                     /s/ Jennifer L. Thurston
                                                                  UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26
             1
                The Court does not intend, at this time, to schedule the case until the motion to remand is determined. However,
27   it declines to vacate the conference, because it is concerned that the matter may be overlooked otherwise. Rather, it will
     continue the conference sua sponte, as needed.
28                                                            4
     STIPULATION TO STAY DISCOVERY PENDING RESOLUTION OF
     MOTION TO COMPEL ARBITRATION                                                           Case No.: 1:20-cv-01360-DAD-JLT
